Case 2:19-cv-16290-ES-ESK Document 65 Filed 09/21/20 Page 1 of 2 PageID: 793




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY




 SECURITIES AND EXCHANGE
                                                Case No. 19–cv–16290–ES–ESK
 COMMISSION,

              Plaintiff,
                                                    OPINION AND ORDER
 v.

 GERALD F. HUG, et al.

              Defendant.


KIEL, U.S.M.J.

        THIS MATTER having come before the Court on defendant Gerald F. Hug’s
 letter application (Application) “to defer taking depositions” until after resolution
 of the pending motion to dismiss (Motion to Dismiss) (ECF No. 62); and plaintiff
 having opposed the Application (ECF No. 63); and defendant Kurt Streams having
 joined in the Application (ECF No. 64); and the Court finding,

      1.     The party seeking to stay discovery pending the resolution of a
dispositive motion has the burden to show “good cause.” Coyle v. Hornell Brewing
Co., No 08–02797, 2009 WL 1652399, at *3 (D.N.J. June 9, 2009).

      2.     A “finding of ‘good cause’ requires a balancing of competing interests and
the court’s inherent interest in promoting ‘fair and efficient adjudication’ of the
claims.” Galarza v. Whittle-Kinard, No. 16–00764, 2017 WL 2198182, at * 3 (D.N.J.
May 18, 2017).

       3.    The Motion to Dismiss has been pending for a substantial amount of
time, because of circumstances beyond the control of this Court or the parties. The
parties have continued to engage in documentary and third-party discovery. (ECF
No. 62 pp. 2 and 5.) Additionally, the current fact-discovery deadline is January 29,
2021. (ECF No. 53.)

       4.     The Court has the “inherent power to control its docket so as to promote
fair and efficient adjudication” of this matter. Rolo v. Gen. Dev. Corp. 949 F.2d 695,
702 (3d Cir. 1991). In balancing the competing interests, the Court finds that good
cause exists to defer taking of depositions in order to “secure the just, speedy, and
inexpensive determination” of this matter. Fed.R.Civ.P. 1.
Case 2:19-cv-16290-ES-ESK Document 65 Filed 09/21/20 Page 2 of 2 PageID: 794




      IT IS on this 21st day of September 2020       ORDERED that:

      1.    The Application (ECF No. 62) is GRANTED. Depositions in this
matter are stayed pending resolution of the Motion to Dismiss. If the matter is to
proceed following the resolution of the Motion to Dismiss, the parties shall
promptly meet and confer to schedule depositions. The parties shall continue with
the exchange of documents and information through written discovery requests,
and may issue subpoenas during the pendency of the Motion to Dismiss.

      2.   The Court will address further adjustments to the current scheduling
order at the telephone status conference scheduled for December 15, 2020, if
necessary.


                                                /s/ Edward S. Kiel
                                               EDWARD S. KIEL
                                               UNITED STATES MAGISTRATE JUDGE




                                        2
